Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, and the species of i) susceptibility to cancer to a treatment; ii) the second marker of PD-1; and iii) the cancer- related gene of AR  in the reply filed on 25 May 2021 is acknowledged.
Claim Status
3. 	Claims 1, 47-48, 62-74 and 121 are pending.
	Claims 1 and 121 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 47-48 and 62-74 read on the elected invention and have been examined herein. It is noted that claims 48 encompasses the non-elected gene of PD-L1 and the combination of PD-1 and PD-L1; claim 66 encompasses the non-elected cancer-related genes other than AR and combinations of the listed cancer-related genes; and claim 70 encompasses the cancer statuses other than the elected status of susceptibility of the cancer to a treatment with a drug. Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
  Priority
 4. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with 
Claim Objections
5. Claim 66-68 and 71-73 are objected to because of the following informalities:  
Claim 66, and thereby dependent claims 67-68, recites “selected form” whereas the claim should recite “selected from.”
Claim 71, and thereby dependent claims 72-73, recites “the patients” whereas the claim should recite “the patient” since the method does not previously refer to a plurality of patients.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
6.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP Ninth Edition, revision 10.2019 (revised June 2020) at Sections 2106 to 2107, which incorporates the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”).
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the level of cfRNA or ctRNA in blood samples of a patient and need for treatment with a first and/or second (or third) pharmaceutical composition or response to treatment / effectiveness of treatment with the first and/or second pharmaceutical composition (claims 70-74). As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
Herein, the claims require performing the step of “determining” treatment with a first and second pharmaceutical composition. Neither the specification nor the claims set forth a limiting definition for "determining" and the claims do not set forth how “determining” is accomplished. The broadest reasonable interpretation of the determining step is that this step may be accomplished by critical thinking processes and thus is an abstract idea.
Claim 73 also requires a step of “modifying a treatment plan.” In the absence of a limiting definition for “modifying” in the specification or claims, the “modifying” step may also be accomplished by critical thinking processes. The “modifying” may also be accomplished by verbal communication. Such verbal communication is also abstract, having no particular concrete or tangible form.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of determining cfRNA or ctRNA quantities in the blood sample are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.
While claims 71 and 73 recite that the patient has been treated with at least the first and second pharmaceutical composition, the treating is recited at a high degree of generality, covering any type of treatment. As generically recited, the recitation that the patient has been treated with a first and second pharmaceutical composition comprising a checkpoint inhibitor in a patient determined to have any quantity of the first and second cfRNA or ctRNA of the first and second marker constitutes no more than an “apply it” limitation – i.e., general instructions to a doctor to apply the judicial exception. 
Regarding specific treatments, see MPEP 2106.04(d)(2) which states: 
When determining whether a claim applies or uses a recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, the following factors are relevant. 
a. The Particularity Or Generality Of The Treatment Or Prophylaxis 
The treatment or prophylaxis limitation must be "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). For example, consider a claim that recites mentally analyzing information to identify if a patient has a genotype associated with poor metabolism of beta blocker medications. This falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). The claim also recites "administering a lower than normal dosage of a beta blocker medication to a patient identified as having the poor metabolizer genotype." This administration step is particular, and it integrates the mental analysis step into a practical application. Conversely, consider a claim that recites the same abstract idea and "administering a suitable medication to a patient." This administration step is not particular, and is instead merely instructions to "apply" the exception in a generic way. Thus, the administration step does not integrate the mental analysis step into a practical application.


“The treatment or prophylaxis limitation must impose meaningful limits on the judicial exception, and cannot be extra-solution activity or a field-of-use. For example, consider a claim that recites (a) administering rabies and feline leukemia vaccines to a first group of domestic cats in accordance with different vaccination schedules, and (b) analyzing information about the vaccination schedules and whether the cats later developed chronic immune-mediated disorders to determine a lowest-risk vaccination schedule. Step (b) falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). While step (a) administers vaccines to the cats, this administration is performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application.” 

Thus, not all claims that recite a treatment step are found to be ‘not directed to a judicial exception’ at Step 2A. As with the above example, the treatment step in claims 71-73 occurs only to gather information as to the effect of the treatment on the cfRNA and ctRNA levels and thereby is extra-solution activity and does not integrate the recited judicial exceptions into a practical application.
Regarding claim 73, as discussed above the “modifying a treatment plan” is an abstract idea and is not something in addition to the recited judicial exceptions. Additionally, Applicants attention is directed to MPEP 2106.04(d)(2), which states: 
Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or 

  Also, the modified plan applies equally to the patients regardless of whether it is determined that the first or second pharmaceutical compositions are effective. Thereby, if the claims required administering the modified treatment plan, the administering would not be a practical application of the judicial exceptions since all patients would be treated the same regardless of the outcome of the step of determining the effectiveness of the pharmaceutical compositions.
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the additionally recited steps of determining cfRNA or ctRNA levels in blood samples were well-known, routine and conventional in the prior art. The claims are recited at a high degree of generality, covering any known assay for detecting RNA in blood, serum or plasma samples. Methods for detecting RNA using PCR or sequencing assays were well-known in the prior art, as evidenced by the teachings in the specification (see, e.g. para [0068-0069]). This finding is also evidenced by the teachings of, for example, Wang et al (Mol Diagn Ther. 2015. 19:205-212) which teaches methods of qRT-PCR to detect WT1 expression in circulating RNA of patients with AML (see, e.g. p. 207, col 2 and abstract); and Kriebel et al (PLoS ONE. Jan 2015. 19(1): e0117284) which teaches methods of quantitative real-time PCR for detecting microRNAs in serum samples from patients with urothelial cancer (e.g. p. 3-4).
See also MPEP 2106.05(d) II which states that:



i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).

Claim Rejections - 35 USC § 112(b) - Indefiniteness
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47-48 and 62-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 47-48 and 62-74 are indefinite because the claims are directed to a method of treating cancer. However, the final step is one of determining a treatment for cancer. Thereby, it is unclear as to whether the claims are intended to be directed to a method for treating cancer or a method for determining a treatment for cancer. In the former instance, the claims omit an essential step of treating cancer, as required by the preamble of the claims. That is, it is unclear as to how the claims accomplish the objective of treating cancer as required by the preamble of the claims. 
Claims 47-48 and 62-74 are further indefinite because it is unclear as to whether the method determines a treatment with a first pharmaceutical composition or determines a treatment with a second pharmaceutical composition or if the method determines treatment that comprises both the first and second pharmaceutical 
Claims 47-48 and 62-74 are indefinite over the recitation of “at least one of respective cfRNA and ctRNA of first and second marker genes.” It is unclear as to the relevance of the term “respective.” The term infers that the method is one that determines the cfRNA of a first marker gene and a ctRNA of a second marker gene. However, the claims go on to recite using the determined quantity of either cfRNA or ctRNA derived from a first marker gene and either cfRNA or ctRNA derived from the second marker gene. Further, it is unclear as to what is intended to be the distinction between cfRNA and ctRNA in patients who have cancer. ctRNA is circulating tumor RNA and thereby a type of cfRNA. Therefore, cfRNA necessarily includes ctRNA in patients with cancer. The claims do not set forth how one would distinguish between cfRNA and ctRNA in a patient that has cancer.
Claims 47-48 and 62-74 are indefinite over the recitation of “checkpoint inhibition related gene.” While the specification indicates that PD-1, PD-L1, TIM3 and LAG3 are examples of immune checkpoint genes, the specification does not provide a limiting definition for the phrase “checkpoint inhibition related gene” and there is no art recognized definition which limits the meaning of this phrase. Thereby, the metes and bounds of what is included by a “checkpoint inhibition related gene” are unclear.

Claim 74 is indefinite over the recitation of “one of cfRNA and ctRNA is a miRNA to the first second marker gene.” First, it is unclear as to whether the claim intends to refer to the first marker gene or the second marker gene or to both the first and second marker gene. Since the claim goes on to recite that the first pharmaceutical composition is an inhibitor of the miRNA, it appears that the claim should refer only to the first marker gene. Secondly, it is unclear as to what is meant by the cfRNA or ctRNA being a “miRNA to the” marker gene. Claim 47, from which claim 74 depends, recites a cfRNA or ctRNA “of first and second marker genes,” then recites cfRNA and ctRNA “derived” from first and second marker genes. Thus, the cfRNA or ctRNA is limited to RNAs transcribed (i.e., “derived”) from the marker gene. This language is not inclusive of miRNAs “to the” marker gene, which encompasses miRNAs that are targeted to / bind to the marker gene. Thus, it is unclear as to what is intended to be encompassed by claim 74.
Claim Rejections - 35 USC § 112(a) – Written Description
8. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 47 and 62-74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a Written Description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.” Ariad Pharm., Inc. v. EliLilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).
	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of a complete or partial 
Herein, the claims are drawn to methods that require determining the quantity of a cfRNA or ctRNA of a second marker gene that is a “checkpoint inhibition related gene.” The claims do not define the checkpoint inhibition related gene in terms of its complete structure or any other relevant identifying characteristics. Neither the specification nor the claims provides a limiting definition for what constitutes a checkpoint inhibition related gene. The genus of genes included by a checkpoint inhibition related gene is significantly large, encompassing any gene that in some manner controls or effects the cell cycle or any other cellular process, or any gene that affects or is affected by such a gene. However, the specification describes only a limited number of immune checkpoint genes – i.e., the PD-1, PD-L, TIM3, and LAG3 genes. Accordingly, the specification does not describe in terms of its complete structure or any other relevant identifying characteristics a representative number of “checkpoint inhibition related genes.”
Regarding claims 67 and 68, with respect to the elected invention, the claims encompass detecting patient-specific and tumor-specific mutations in the AR gene that are a missense mutation, insertion, deletion, translocation or fusion; and wherein the cancer related gene encodes a patient specific and cancer specific neoepitope.
However, the specification does not disclose any particular patient-specific and tumor-specific mutations in the AR gene that are a missense mutation, insertion, deletion, translocation or fusion; and particularly portions of the AR gene that encode a patient-specific and cancer-specific neoepitope. The specification postulates that one 
Regarding claim 74, this claim requires a miRNA “to the first” (or second) marker gene” and “an inhibitor to the miRNA.” Claim 74 appears to encompass miRNAs that target or bind to a first cancer-related gene (or a second checkpoint inhibition related gene). Claim 74 does not describe the miRNAs in terms of their complete structure or in terms of any other relevant structural characteristics. The size of the claimed genus is significantly large given the breadth of the claims as encompassing any miRNAs that bind to / target any cancer related gene (or any “checkpoint inhibition related gene”). With respect to the elected species of the cancer-related gene of AR, the specification does not disclose any miRNAs “to” the AR gene (or any miRNAs to the immune checkpoint gene of PD-1). The specification discusses two miRNAs – i.e. “members of miR-29 family, etc.) that may be associated with different cell types and/or location” and “reduced expression level of miR-155 can be associated with reduced size of breast tumor” (see para [0065). However, the specification does not indicate that these miRNAs are “to” a cancer-related gene or checkpoint inhibition related gene. Accordingly, the specification does not describe in terms of its complete structure or any other relevant identifying characteristics a representative number of miRNAs “to” 
Moreover, the specification does not teach any particular inhibitors to miRNAs that are “to” cancer-related genes (or “checkpoint inhibition related genes”).  The genus of inhibitors is significantly large given that the claims do not recite a particular miRNA or a particular type of inhibitor. The claims encompass inhibitors of any structure and mechanism of action, such as small molecules, aptamers, polypeptides, antibodies, and RNA therapeutics (e.g., small interfering RNA (siRNA), microRNA (miRNA), anti-sense oligonucleotides, and steric-blocking oligonucleotides. The specification does not adequately describe in terms of its complete structure or any other relevant identifying characteristics any such miRNA inhibitors.  
	There is substantial variation within the claimed genus of immune checkpoint related genes, the genus of miRNAs “to” cancer-related genes (or immune checkpoint related genes) and the genus of inhibitors to these miRNAs. There is no structural feature common to the members in the genus such that one of skill in the art could visualize or recognize’ the members of the genus based on any examples provided in the specification or disclosure provided in the prior art. The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus of immune checkpoint related genes, the genus of miRNAs “to” cancer-related genes (or immune checkpoint related genes) and the genus of inhibitors to these miRNAs, wherein the miRNA inhibitor includes small molecules, proteins, antisense RNAs, siRNAs, shRNAs, miRNAs, ribozymes, nucleic acids for gene therapy, aptamers or enzymes. Accordingly, the 
The claims define the genes and inhibitors only in terms of their functional properties. However, naming of a compound in terms of its functional attributes is not sufficient to describe that compound. More than a statement of biological function is required to satisfy the 35 USC 112 first paragraph, written description requirement for a specific compound. 
  	With respect to the presently claimed invention, there is no record or description which would demonstrate conception of a representative number of immune checkpoint related genes, patient- and cancer-specific mutations in the AR gene, as well as particular AR gene portions that encode a patient-specific and cancer-specific neoepitopes, miRNAs “to” cancer-related genes (or immune checkpoint related genes) and inhibitors to these miRNAs. Therefore, the claims fail to meet the written description requirement because the claims encompass a significantly large genus of checkpoint related genes, patient- and cancer-specific mutations in the AR gene, as well as particular AR gene portions that encode a patient-specific and cancer-specific neoepitope., miRNAs and inhibitors of miRNAs which are not described in the specification. 
Priority
9. The present claims are considered to be entitled to the filing date of International Application PCT/US2018/031764, filed 05/09/2018. It is noted that a claim as a whole is assigned an effective filing date rather than the subject matter within a claim being assigned individual effective filing dates. See e.g. Studiengelsellschaft Kahle m.b.H. v. Shell Oil Co. 42 USPQ2d 1674, 1677 (Fed. Cir 1997).  U.S. Provisional applications ‘149, ‘849, ‘706, and ‘862. The ‘149, ‘849 and ‘862 applications disclose and claim methods of treatment wherein the cancer related gene is limited to the particular genes listed in claim 15 therein and at para [0016].  While these applications more generally disclose determining a status of cancer in an individual by detecting the quantity of cfRNA or ctRNA of a cancer related gene in a bodily fluid of the subject, the provisional applications do not disclose methods of treating a patient which include detecting the quantity of cfRNA or ctRNA of any cancer-related gene and using the determined quantity to determine the treatment with a first pharmaceutical composition. Further, the ‘149 and ‘849 applications do not disclose methods in which the cancer-related gene is any one of the genes listed in present claim 66 (e.g., the Netrin or IL8 genes); or methods that detect the quantity of a soluble NKG2D ligand in the bodily sample, as required by present claim 63. If Applicant asserts that the present claims are entitled to priority to the provisional applications, Applicant should point to specific teachings (e.g., by paragraph number or page and line number) in the priority applications to establish priority for each of the recitations set forth in the claims.   
Claim Rejections - 35 USC § 103
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 47-48, 62, 65, and 69-73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danenberg et al (European J Cancer. Sept. 2015. Suppl. 3 (51): S330, Abstract 2008, herein “Danenberg”) in view of Danenberg et al (J Thoracic Oncology. Sept 2015. Suppl. 2. 10.9:S601-S602, abstract P2.04-074; herein “Danenberg (Sept 2015)”) and Sacher et al (Oncology & Hematology Review. 2015. 11(1): 36-42).
Danenberg teaches a method for monitoring the levels of cfRNA in blood samples of patients having colorectal cancer and undergoing treatment with chemotherapy or in clinical trials. In the method of Danenberg, the quantity of the immune checkpoint inhibitor related gene PD-L1 was detected, as well as the quantity 
In summary, Danenberg teaches a method of treating cancer comprising determining the quantity of cfRNA and ctRNA encoded by a first marker gene that is a cancer-related gene and the quantity of cfRNA and ctRNA encoded by a second marker gene that is a checkpoint inhibition related gene.
Danenberg does not teach that the method further comprises using the quantity of the cfRNA and ctRNA encoded by the cancer-related gene to determine a first pharmaceutical treatment and using the quantity of the cfRNA and ctRNA encoded by the checkpoint inhibition related gene to determine a second treatment with a checkpoint inhibitor.
However, Danenberg does state that “Both cfDNA and cfRNA offer valuable information relating to the presence and quantities of chemotherapeutic targets in the blood stream of cancer patients. These tests are non-invasive and can be used to monitor patients' progress on chemotherapy regimens. PD-L1 mRNA was detected in plasma of CRC patients but not in healthy controls, suggesting that this gene expression in plasma may be tumor-specific. cfRNA and cfDNA measurements generated dynamic trends of expression and allele-fractions over time and may be useful in indicating specific therapies.”
Thus, Danenberg teaches that the quantities of cfRNA and ctRNA in blood samples “provide predictive insight into the patient’s outcome from therapy” and can be 
Further, Danenberg (Sept. 2015) teaches measuring the PD-L1 and ERCC1 cfRNA levels in healthy individuals and subjects having metastatic NSCLC. It is reported that “PD-L1 expression was detected in the cfRNA of 60% (3/5 plasma samples) from the NSCLC patients, but was not detected in any samples from the control group (0/9), (p = 0.0005, Fisher's Exact Test). ERCC1 expression was detected in 100% (5/5) of NSCLC patients and 67% (6/9) of the control group but its median expression value was about 8-fold higher in the plasma of cancer patients.” It is further stated that “The PD-1/PD-L1 pathway is a promising therapeutic target and anti-PD-L1 agents have shown encouraging activity in a variety of tumor types” and “These data demonstrate the potential value of using cfRNA from blood to measure gene expressions for detection of cancer and its recurrence, and in selecting and monitoring therapies.”
Additionally, Sacher et al reviews the use of PD-1 and PD-L1 (immune checkpoint) inhibitors in NSCLC, particularly in combination with other therapeutic agents (e.g., abstract and p. 40). 
Sacher (p. 40, col. 2) states:
The combined inhibition of both the PD-1/PD-L1 immune checkpoint as 
well as aberrant cell signaling secondary to an underlying driver mutation is a particularly promising treatment approach in advanced NSCLC. Several targetable oncogenic driver mutations have been identified in lung adenocarcinoma including EGFR mutations, ALK rearrangements, ROS1 rearrangements, and BRAF mutations.52 An increasing number of TKIs have been developed that are able to specifically target these mutations with significant clinical activity. Further, emerging preclinical 
data suggests a potential interplay between PD-L1 overexpression and abnormal EGFR signaling. It has thus been theorized that significant synergy may exist between PD-1/PD-L1 inhibitors and various TKIs whereby significant responses induced by TKIs may facilitate immunologic priming by inducing tumor cell lysis. The combination of PD-1/PD-L1 inhibitors with TKI therapy in patients with known targetable mutations 


In view of the teachings of Sacher and Danenberg (Sept. 2015), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Danenberg so as to have further selected a first pharmaceutical composition for treating the patient, such as a pharmaceutical composition comprising a TKI to target aberrant EGFR signaling, based on the quantity of EGFR or mutant EGFR cfRNA, and to have selected a second pharmaceutical composition comprising the immune checkpoint inhibitor anti-PD-1 antibody therapy, based on the quantity of PD-1 or PD-L1 cfRNA or ctRNA, since Sacher teaches the effectiveness of this combination of therapy for the treatment of cancers, including NSCLC and Danenberg and Danenberg (2015) teach that the quantity of particular cfRNAs in a patient’s plasma are useful for selecting appropriate patient-specific therapies.
Regarding claim 48, Danenberg teaches detecting PD-L1 cfRNA in blood samples of patients with colorectal cancer, but does not teach detecting PD-1 cfRNA levels.
However, as discussed above, Danenberg (Sept. 2015) teaches detecting PD-L1 cfRNA in blood samples from patients with NSCLC.
Sacher teaches that PD-1 is overexpressed in NSCLC and that overexpression of PD-1 may be a mechanism used by tumor cells to avoid acquired immune response to tumor-associated antigens (p. 37, col. 1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of 
Regarding claim 62, Danenberg does not teach determining the total quantity of all cfRNA and ctRNA in a sample.
However, Danenberg (Sept. 2015) teaches detecting the total amount of cfRNA in plasma samples of NSCLC patients (and thereby the total amount of cfRNA and ctRNA). It is stated that “The surprisingly large (about 50-fold) difference in median total cfRNA between cancer patients and healthy individuals without any overlap in the ranges of expression suggests that total cfRNA may be useful as a sensitive preliminary indicator of the presence of cancer and for recurrence monitoring.”
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Danenberg so as to have determined the total amount of cfRNA and ctRNA in the plasma sample of the patient in order to have provided the benefit of monitoring the recurrence or progression or lack of progression of cancer in a patient.
Regarding claim 65, Danenberg teaches detecting the cfRNA expressed by the KRAS, NRAS, EGFR and ERCC1 genes, which genes are known to be cancer associated genes.
Regarding claims 69-73, since Danenberg teaches measuring cfRNA levels of particular immune checkpoint and cancer-related genes to “monitor patient’s progress on chemotherapy regimens, it would have been obvious to one of ordinary skill in the art . 
11. Claim 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danenberg et al (European J Cancer. Sept. 2015. Suppl. 3 (51): S330, Abstract 2008) in view of Danenberg et al (J Thoracic Oncology. Sept 2015. Suppl. 2. 10.9:S601-S602, abstract P2.04-074; herein “Danenberg (Sept 2015)”) and Sacher et al (Oncology & Hematology Review. 2015. 11(1): 36-42), and further in view of Chen et al (PLoS ONE. 2013. 8(7): e69044).
	The teachings of Danenberg are presented above. Danenberg does not teach that the method further comprises determining the presence or quantity of a soluble NKG2D ligand in a bodily fluid of the subject.
	However, Chen teaches detecting the level of the NKG2D ligand MICA. Chen states “Soluble forms of MICA were identified to be shed by tumors and shown to cause downregulation of NKG2D by engaging with the receptor on tumor infiltrating lymphocytes (TILs), impairing T-cell function” (p. 2, col. 1). It is further stated that “For lung cancer cells, MICA was mainly expressed in the membrane and cytoplasm. So it could be inferred that cancer cells with high expression of MICA in the membrane could 
	In view of the teachings of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Danenberg so as to have further included a step of detecting the presence or amount of the NKG2D ligand MICA in a bodily fluid sample of patients with NSCLC in order to have provided additional information regarding the survival of patients with NSCLC and to have aided in the selection of the optimum combination of therapeutics for such patients.12. Claim 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danenberg et al (European J Cancer. Sept. 2015. Suppl. 3 (51): S330, Abstract 2008) in view of Danenberg et al (J Thoracic Oncology. Sept 2015. Suppl. 2. 10.9:S601-S602, abstract P2.04-074; herein “Danenberg (Sept 2015)”) and Sacher et al (Oncology & Hematology Review. 2015. 11(1): 36-42), and further in view of Danenberg (WO 2016/077709; herein ‘Danenberg (2016)”; cited in the IDS).
	The teachings of Danenberg are presented above. Danenberg does not teach that the method includes isolation of the cfRNA and ctRNA using an RNA stabilization agent that substantially avoids cell lysis.

somatic mutation(s) are present in the biological sample, wherein the presence of the somatic mutation(s) identifies whether the individual has one or more somatic mutation(s) associated with resistance to chemotherapy” (para [0010]). Danenberg (2016) teaches that the cfRNA may be PD-L1 or may be a cancer-related gene such as EGFR, KRAS, NRAS or ERCC1 (e.g. para [0013]).
Danenberg (2016) further states:
“[0034] Generally, it is accepted that RNA is difficult to work with in the clinical and laboratory setting. Numerous references document problems with RNA degradation and challenges dealing with processing the RNA. The invention disclosed here overcomes these existing challenges and provides ways to detect rare RNA species in a manner that is sensitive, rapid, accurate and provides useful information for dynamic diagnostic and/or monitoring (instead of static diagnostic and/or monitoring).”


In the absence of evidence to the contrary, the cfRNA isolation method of Danenberg (2016) is considered to use agents that stabilize RNA without substantially increasing cell lysis.
	In view of the teachings of Danenberg (2016), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Claim 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danenberg et al (European J Cancer. Sept. 2015. Suppl. 3 (51): S330, Abstract 2008) in view of Danenberg et al (J Thoracic Oncology. Sept 2015. Suppl. 2. 10.9:S601-S602, abstract P2.04-074; herein “Danenberg (Sept 2015)”) and Sacher et al (Oncology & Hematology Review. 2015. 11(1): 36-42), and further in view of Ryan et al (PGPUB 2014/0199681).
	The teachings of Danenberg are presented above. Danenberg does not teach that the method includes isolation of the cfRNA and ctRNA using an RNA stabilization agent that substantially avoids cell lysis.
	However, Ryan teaches methods for isolating and stabilizing cell-free RNA from blood samples while minimizing lysis of cells in the blood sample (e.g. para [0004-0005], [0021] and [0023]). 
Ryan (para [0018] states:
“transportation of blood samples from the site of phlebotomy to another facility is commonly required for molecular diagnostic testing. In this regard, several studies have focused on pre-analytical variables that might compromise the accuracy cfRNA measurements, including the selection of blood collection devices, sample storage and shipping conditions. Each of these parameters affects the amount of nucleated blood cell lysis that occurs post-phlebotomy. Such nucleated cell lysis leads to release of cellular RNA, elevating RNA backgrounds and suppressing true and accurate cfRNA measurement. Accordingly, inaccurate cfRNA measurement reduces or even eliminates 

Thus, Ryan teaches methods for isolating cfRNA which use agents that stabilize RNA without substantially increasing cell lysis.
	In view of the teachings of Ryan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Danenberg so as to have isolated the cfRNA using the isolation method of Ryan which includes the use of an RNA stabilizing agent. One would have been motivated to have done so in order to have accomplished the objective set forth by Ryan of ensuring the stability of the RNA so as to have provided the most sensitive and accurate method for detecting and quantifying the cfRNA.14. Claims 66-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danenberg et al (European J Cancer. Sept. 2015. Suppl. 3 (51): S330, Abstract 2008) in view of Danenberg et al (J Thoracic Oncology. Sept 2015. Suppl. 2. 10.9:S601-S602, abstract P2.04-074; herein “Danenberg (Sept 2015)”) and Sacher et al (Oncology & Hematology Review. 2015. 11(1): 36-42), and further in view of Antonarakis et al (N Engl J Med. 2014. 371(11): 1028-1048).
The teachings of Danenberg are presented above. Danenberg does not teach methods wherein the cancer-related gene is the AR gene.

In view of the teachings of Antonarakis et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Danenberg so as to have determined the quantity of cfRNA and ctRNA encoded by AR-V7 in instances in which the subject has prostate cancer. One would have been motivated to have done so since Antonarakis teaches that the expression of AR-V7 is predictive of resistance of castration-resistant prostate cancer patients to enzalutamide and abiraterone and thereby would aid in the selection of the most appropriate therapy for patients expression circulating AR-V7 RNA.
15. Claim 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danenberg et al (European J Cancer. Sept. 2015. Suppl. 3 (51): S330, Abstract 2008) in view of Danenberg et al (J Thoracic Oncology. Sept 2015. Suppl. 2. 10.9:S601-S602, abstract P2.04-074; herein “Danenberg (Sept 2015)”) and Sacher et al (Oncology & Hematology Review. 2015. 11(1): 36-42), and further in view of Kriebel et al (PLoS ONE. Jan 2015. 10(1): e0117284).
The following rejection is based upon the interpretation that claim 74 encompasses methods that determine the quantity of a cfRNA that is a miRNA.

However, Kriebel et al teaches methods for assaying serum samples from patients with urinary tract urothelial cancer (UUTUC) for extracellular miRNAs – i.e., cfRNAs (see abstract and section “2.3 Serum samples”). Kriebel reported that circulating RNA contained an increase in miR-141 and a decrease in the level of miR-10a and miR-135 in the UUTUC patients, relative to control patients (see section “3.2” starting at p. 5). Kriebel (p. 8) states:
“The finding of increased urinary miR-141 levels in bladder cancer patients supports the idea of miR-141 as a diagnostic tool. It should be noted that circulating miR-141 levels are elevated in multiple tumor entities including prostate cancer, colon cancer and cervical cancer. An overexpression of miR-141 is involved in KEAP1-regulated cisplatin resistance, and thus miR-141 measurements could be helpful for the monitoring of patients undergoing cisplatin chemotherapy for metastatic UUTUC. The TarBase 6.0 [32], a database with experimentally validated microRNA gene interactions, indicates that miR-141 regulates various genes (for example PTEN, ERBB2IP, HOXB5, E2F3, cyclin D1) involved in urothelial carcinogenesis (database query: 06–03–2014).”

Thus, Kriebel teaches that miR-141 has the property that it targets / interacts with cancer-related genes such as PTEN, ERBB2IP, HOXB5, E2F3, cyclin D1.
Kriebel (p. 9) concludes “the detection of increased miR-141 levels allows identification of patients with UUTUC; if future studies confirm this finding, measurement of serum microRNAs may help clinicians to manage these patients.”
In view of the teachings of Kriebel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Danenberg so as to have also assayed for the quantity of a cfRNA that is a miR-141 (i.e., a miRNA that targets a cancer-related gene) in order to have accomplished the objective set forth by Kriebel of providing additional information to 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634